Citation Nr: 1613719	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a skin disorder, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969 and from December 1990 to July 1991; he also had service in the United States Navy Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Virtual VA claims file and Veterans Benefits Management System (VBMS) have been reviewed.  Other than the Informal Hearing Presentation and service records from the Veteran's Reserve service, located in VBMS, documents contained within Virtual VA and VBMS are duplicative of those in the paper claims file.  The Veteran's Reserve records were considered by the RO prior to the certification of the appeal.

The issues of entitlement to service connection for hypertension and skin disorder(s) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served aboard the USS Lowry (DD-770) from August 1968 to September 1969, and is presumed to have been exposed to herbicides as the U.S.S. Lowry is known to have operated on Mekong River Delta during October 1968 and to have sent motorized whaleboat ashore at Phan Thiet in June 1968.

2.  The Veteran's type II diabetes mellitus is presumed due to his in-service herbicide exposure.



CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure, have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With respect to the claim being decided on appeal, the Board awards the benefit being sought and, as such, there is no need to discuss VCAA compliance.

The Veteran contends that he currently suffers from diabetes mellitus, type II, as a result of his in-service exposure to herbicides.  He contends that he was exposed to herbicides while serving aboard the USS Lowry.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Pertinent to this claim, presumptive service connection is warranted for type II diabetes mellitus when herbicide exposure during service has been established.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Notably, the Veterans Benefits Administration (VBA) has historically extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides.  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated February 5, 2016).  http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  The VBA now recognizes that the USS Lowry (DD-770) operated on Mekong River Delta during October 1968 and to have sent motorized whaleboat ashore at Phan Thiet in June 1968.  The available personnel records reflect that the Veteran served aboard the USS Lowry from August 1968 to September 1969.  The guidance set forth by VBA in this list specifically extends the herbicide presumption to this Veteran. 

Thus, the Board finds that the Veteran served aboard the USS Lowry (DD-770) from August 1968 to September 1969, and is presumed to have been exposed to herbicides as the U.S.S. Lowry is known to have operated on Mekong River Delta during October 1968 and to have sent motorized whaleboat ashore at Phan Thiet in June 1968.  Accordingly, the Veteran's type II diabetes mellitus is presumed due to his in-service herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  Thus, service connection for type II diabetes mellitus is granted.


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

The Veteran seeks to establish his entitlement to service connection for hypertension and skin disorder(s).  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

As held above, the Veteran is presumed to have been exposed to herbicides during his active service.  The Board observes that, based on analysis of studies published since Update 2010, the National Academy of Sciences (NAS) concluded that the new relevant data are consistent with a relationship between the chemicals of interest and blood pressure, and continued its placement of hypertension in the limited or suggestive category.  VA reviewed this additional information in relation to the information in prior NAS reports analyzing studies concerning hypertension.  Based on this review, the Secretary determined that the available evidence is not sufficient to establish a new presumption of service connection for hypertension in Veterans exposed to herbicides.  As noted in VA's evaluation of prior NAS reports, 75 FR 32540 (June 8, 2010), 75 Fed. Reg. 81332 (Dec. 27, 2010), and 77 Fed. Reg. 47924 (Aug. 10, 2012), the evidence overall includes a wide variety of results.  While some Veteran studies have reported increased incidence of hypertension, others have found no increase.  Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension.  

Two environmental studies published since Update 2010 examining environmental exposures in Taiwan and Alabama suggested a possible association between serum concentration of dioxin-like compounds and elevated blood pressure.  Based on this limited amount of new information, NAS reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  The two studies that provide evidence of an increased risk are limited by the design of the study or the type of assay used to measure exposure.  Accordingly, the Secretary determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308 (Apr. 11, 2014).  

Thus, while hypertension is not presumed to be related to exposure to herbicides, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), if the disease is linked to herbicide exposure by competent evidence.  Given the NAS findings, the Board finds that the "low" threshold for obtaining medical opinion as to the causal relationship between the Veteran's hypertension and herbicide exposure has been met.

The Board next observes that the Veteran's service treatment records (STRs) and service personnel records (SPRs) are incomplete.  On being advised of the inability to obtain service records, the Veteran submitted copies of service personnel records in February 2008.  In so doing, he advised the AOJ that he had "2 sets of microfiches, if you want them, I will sent [sic] to you."  He then offered his phone number.  To date, the Veteran has not been requested to submit the microfiche in his possession which may contain additional relevant service records.  Thus, on remand, the AOJ should request the Veteran to submit the microfiche in his possession.

The available records reflect that the Veteran's second period of active service was at the Military Sealift Command in Savannah, Georgia, that he was separated in 1991 at Beaufort, South Carolina and transferred to the command of the Naval Reserve Readiness Center in Atlanta, Georgia.  The record also discloses the Veteran's treatment at the Naval Branch Clinic, Naval Air Station Atlanta proximate in time to his discharge.  The AOJ must make additional steps to locate the Veteran's STRs with these potential custodians of record.

Finally, the Veteran alleges that his skin disorders, variously diagnosed as contact dermatitis, staph infection, prurigo nodularis, eczema, pruritus and rash, began during his second period of active service.  See VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) (reporting treatment for skin problems from 1991 to the present).  The available records first reflect his treatment for contact dermatitis in June 1993.  Given the absence of STRs and the Veteran's lay allegations of persistent/recurrent symptoms since service, the Board finds that VA examination is necessary to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since June 2008.

2.  Contact the Veteran and request him to submit the two microfiche records of his military service in his possession.  Additionally, request the Veteran to identify any providers of treatment for any medical condition since his separation from service in 1969 and 1991 as they may contain relevant information (e.g., blood pressure readings).

3.  Search at the Naval Reserve Readiness Center in Atlanta, Georgia, or equivalent facility, and at any other appropriate custodian of records for individuals discharged to the Naval Reserves (e.g., the Military Sealift Command in Savannah, Georgia or the separation facility in Beaufort, South Carolina) for the rest of the Veteran's service treatment records for his second period of service from December 1990 to July 1991.  Additionally, conduct a direct search for any medical records at the Naval Branch Clinic, Naval Air Station Atlanta for the time period between December 1990 and July 1991.

4.  The Veteran should be afforded appropriate VA examination(s) to determine the nature and etiology of any hypertension and skin disorder(s) which may be present.  The examiner must be provided access to the paper and claims folders, and state that these records were reviewed.

Hypertension

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current hypertension had its onset during the December 1990 to July 1991 period of active duty.  In the alternative, the VA examiner should opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is causally or etiologically related to Agent Orange exposure.

In providing this opinion, the examiner's attention is directed towards the February 2010 VA examination report which cited pertinent findings of record, and any additional medical records added to the record since the February 2010 VA examination.  Additionally, the examiner should consider the findings of the National Academy of Sciences (and any other pertinent studies) concerning the association between herbicide exposure and hypertension).

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  The examiner is further advised that pertinent service treatment records may be missing, and that the Veteran's description of symptoms and treatment should be accepted as supplementing the lack of documentation unless there is a valid medical reason to reject the allegations.

Skin disorder(s)

The examiner should identify all skin disorders which have been manifested by the Veteran, to include as contact dermatitis, staph infection, prurigo nodularis, eczema, pruritus and rash.  The examiner should also obtain a history from the Veteran regarding the onset of each diagnosed disorder currently present.  Thereafter, for each disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder had its onset during the December 1990 to July 1991 period of active duty or is related to an event in service, to include Agent Orange exposure.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  The examiner is further advised that pertinent service treatment records may be missing, and that the Veteran's description of symptoms and treatment should be accepted as supplementing the lack of documentation unless there is a valid medical reason to reject the allegations.

5.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case, and provide them an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


